Bx the Court:
The attorney general contends that the relator,, upon the facts stated, is disqualified to be a member of the house of representatives by section 4 of article 2 of the constitution: “No person holding-office under the authority of the United States, or any lucrative office under the authority of this State,, shall be eligible to or have a seat in the General Assembly * * * * .”
We assume, without deciding, that the question before us is not affected by the provision of the sixth section of the same article that “each house shall be judge of the election returns and qualifications of its own members,” and that we may adjudge the relator disqualified, although the house has recognized him as qualified. Since the relator performs no duties except such as by law are-charged upon his superior, the pension agent, his position is not an office but merely an employment. The subject appears to be sufficiently discussed in State ex rel. v. Brennan, 49 Ohio St., 33, and State v. Kendle, 52 Ohio St., 346.
Peremptory writ allowed.